ATTORNEYGENERAL
                                         ~OF TEXAS
                                         AUEVITN   1%   TEXAS




 J?dt-i@FableJohn Osorlo, Chairman
 Board of Insurance Commissioners
 huotin; Texas
                                                        0PIM10Yf m9o    W-83
                                                                                          *,
                                                        Re::Authority~      to par
                                                                travel bq@tnbas
                                                                to ersone atriignird
                                                                t6 ? he Borrd Or ‘Xh-
                                                                auranct CommiooiP)n-
                                                                err t&attend
                                                                courttt    offered   by
                                                                the   International,
                                                                e;u;s       Uachintt
 Dear     ltr.    Osorfo:                                               0

              Your request         for   an   opfnlon     on the above tubjtot
 setter      is a0 followo:
                      “On November 20, 1956, thla Boards tmplbyed,
                 Nr. Bill D6VlS as coordlnstor   of IB?l actlvititr,
                 to cons’olfdats and organize  the Board ~iecdrds
                 which could be handled by International     Butfntse
                 H&chines jl
                          “Prior
                               to that time, I&, Davis htd been em-
                 ployed     by the StateDbpartment of Public Welfare.
                 Proa September P, 1946, to November 20, 1956, he
                 had served as supervisor      of machine accounting
                 and had actively   managed the IBM section,        con-
                 tistfng’oi’  31 employd&~engag&d in the optr&tion
                 QT various IBM machines.       He was rtapontible      ior
                 the preparation ot 25090C0 monthly assistance
                 wqants,     and all the related    dtpartaental,6tati6-
                 tical reporting,    in additfon   to dtptI%m?ntal      pals-
                 ~011 and all adrfnfatratfve      expen6e aCcoUntlng
                 bad analysis      o

                       “Mr, Davis1 educatfon and experience  qualify
                 him for the job which he now holds,   but new fgptt
                 af machines are being developed,                 and Mr. Davis has
                 had little exp6rltnct with these                 new typtt.  Sptclf-




..
                                                                                           .
    . &nqniPle     John Osorio,    page 2 (WW-83)


                 Itally,   thisBoard      now’has on order, for Sevtem-
                 gQg&%Y,           a type 407 accounting f&chine and
                               electronic    calctilating    punch. HIS
                 experience on theee particular           machines is limit-
                 td, and this Department has authorized him to at-
                 tend the following       schools:
                       ~4cJ   yl~eCour~t           Dtllas     March 18-20
                                                   Houston    April  8-12
                        407 Advanced Course        Dallas     May    6-10
                        “This Board is informed that the Comptroller
                 Of Public Accounts will not approve travel txptnat
                 Recount6 for persons attending IBM schools unless
                 the; account is accompanied by an Attorney ffeneral’s
                 opinlori which would authorize payment. This Board
                 18 of the opinion that the travel proposed for Hr.’
                 bavis Is in tht performance of his official     duties.
                 go effort   is being tide to further the general edu-
                 cation of a Board employee at State expense, this
                 travel being directed     to a very specific and tech-
                 nical job which Is being handled by the employee.
                 However, in view of the Comptroller ‘8 requirement,,
                 the Board of Insurancr CommUeioner6 does not feel
                 ju6tifitd   In ordering its tmployte to Incur the ex-
                 ptnet ntctrrary    to this travel,  until it can be
                 aesured   that he will be rtlmburstd.
                       ‘Fremlses considered, we resptctfully’request
                 your opinion as to whether or not the proposed
                 travel expense, as outlined above, is authorized
                 under the General Appropriation  Act,”
               Your request amounts to a reconsideration       of Opinion
     s-209 (19.56)wherein It was held that travel expense and per
     diem to State employees In charge of the operation of IBM
     MChlntB,    while attending a training school on the operation
     of ouch machines, is authorized.        Therefore,  we will review
     tht holding therein a8 well as various’previous         opinions of
     Attorney Otntrals on similar question@.         In reaching the
     conclurlon   in Attorney General’s     Opinion S-209, It was stated
     that tht training     given would be directly    and subetantially
     used by the employee to facilitate       the operation of the
     Xm machine In a more efficient        manner and, therefore,    the
     facts trtabliehtd     that the relationship    between the purpose
     of the trip and the accomplishment of the functions          of the
     gtvtrnmtnt entrusted to the employee is reasonable,          aub-
     rtanfitl   and direct.


c
                                                      .

.




    BonWable   John Gsoriog    page 3 (W-83)


             In Attorney Generaljs Opinion No. 2993 to Dr;
    %'. Y, Benedlct;Presldent    of the University   of Texas,
    dated October 1, 1933 (Reports of the Attorney General
    1932-1934, p. 472) It was stated that then Colptroller       pro-
    perly refused’to    pay the travelln    expenses of Dean Hllde-
    brand for ‘attending the American ffAw Inrtltutr     for’ the ‘rea-
    son that the purpose of the Institute      wa6 in r& wry con-
    cerned mlth the dlscusaion     of problems concerning the
    betterment,   management or direction    of a University or
    8chool of law,
             fn Attorney  Generaf’s Opinion.%2128      (l%O) it tiae
    Re16 t&t payment of traveling     expenbes waL6authorised~to
            61 of the Be artment of Public 8aSett’ select&d’    ‘to,
    a ?ZWmd‘the Traffic  go lice AUmlnlstration’Course    at mth-
    W#Wrn University     s’ince the purpose of these’vislts    W(l) ,to
    bWure’ information   on the latest testing technique equip-
    m&it and m6thods as provided in Article      6701, Vernon’s
    Civil Statutes o
             8lmilar holdings have been made in Attorney Oen-
    eralls~Opfnfons  o-11 5 (1939), o- 831 X&41), O-4167
    (1941), o-4267 (1942 7 and O-5981 7 1944 f e
              In Attorney General’s Opinions a-810 (1939),           ~~
    0;6399 (1945) and v-738 (1948) it wm held t&t the aounty
    cduld net legally     pag’the traveling      expmaer of sheriff8
    attendInS the FBI. school,     various aeeoclatione      OS county
    officials   attending their conventions and of County’hOlpiUl~
    adainirtrators    attendfPag~hospital‘ad~~ifstr8toi’E’cO~vvcmn~
    tioh~, ebCh of these respectively.          ‘kch’ oS”th9#@ opidfons
    based Its conclusion     on the fact that the COmml88lQners”
    Cihrt was a court of limitrld      jurirdiotfon     ahd h&d ohlg uuch
    p&era Bs are ConfcmW upon it’ either bfb%&re,8bb tWW nor
    by n6cesaary lhplicatlon      and that th@ LtatUtOfy prbvi.lions
    authorizing    the payment of trrvel expense’~by’ the.oouhty~‘maS
    not broad lnotigh,to include the expenses under considera-
    t&on;’ Therefore,     Attorney~Oeneral’s      Opfnionu 0-810,’
    O-6399 and V-738 do not apply to your fact situation,
               It is to be-nbted that in deterUninS’whether
    t%%vel is included pursuant to the general appropriation
    Billy ie or “state buelnesa” the‘questfon        to be decided
    fir whether theresult      1~ the a~complisbment bf b govern-
    osntclI~~cti6n’and:that       the wanll and ‘methods adopted 16
    reasonably- necessary’.     Since the trainflag described fn
    ‘your letter will be directly     and substantially   used to
    facilitate    the operation of the JBI equipment to be used
    by the Board of Insurance Commissioners, It is our opin-
Honorable   John Oaorio,   page 4   (W-83)


ion that the proposed travel is for *state bueinese”.
Wnct Buch trip’wT11 result id the aCcompllahrPeht of
&ovtrnRentbl functioni   entrusted to th& ttnplplo~eeband
will bci of a SubStaiXXal alad d1rect~beniM.t  td thti BoUU
of InbWanke Commld~l6~trs S You bre* therefore;      advldbd
that the proposed ttiavtl expense U outlunOQ In your re-
quest $8 authoriced:




                  Payment 0f’traveP  expen*ee to b
                  state employee in charge of IBM
                  machine6 while attending the trsin-
                  ing school fn the operation of such
                  machines~ls authoriaed.

                                      Yours very truly,
                                      WILL ulzson
                                      Attorney deneral



                                    76ohn    Reeves
JR:&                                  Asrlstant

APPROVBD:
orI?fIon~ COWITTBI
2ii.i::    Chandler